On Rehearing
Appellant in this application takes us to task for not discussing on original deliverance his argument that the bill was defective as against his grounds of demurrer, for failure to allege who, complainant or respondent, was in possession of the land sought to be redeemed. We did not treat this point because it was wholly without merit, but due to counsel’s earnest insistence, we will respond now although we do not think it will contribute much to the jurisprudence of this State.
The bill by implication indicates the complainant is in possession, but that is: beside the point. Our research has failed! to disclose any authority, and appellant has cited none to sustain his position. The requisite possessionary allegations in such a bill to redeem were adequately treated in the original opinion, supra.
Section 727, Title 7, Code of 1940, gives to certain enumerated persons the right to redeem real estate sold by mortgage foreclosure. Section 730 provides that for one to retain the right under the statute to redeem, he must deliver possession to the purchaser within ten days after written demand therefor. However, if there is an excuse for non-delivery or else no demand has been made, then the right of redemption is not destroyed. The provisions of Chapter 15, Title 7, in no way indicate that as a condition precedent to the right of redemption the bill must allege who is in possession. If the bill alleges one of the following: (1) delivery of possession as required by § 730, or (2) no written: demand for possession, or (3) an excuse *12for not delivering possession, it is good as regards the possessionary allegations.
For additional cases see Hart v. Jackson St. Baptist Church, 224 Ala. 64, 139 So. 88; Stocks v. Young, 67 Ala. 341; Whiteman v. Taber, 203 Ala. 496, 83 So. 595; Booth v. Mason, 234 Ala. 601, 176 So. 201.
The other points argued are not deemed worthy of comment other than as appears in the original opinion.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.